J-S10024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    ERIC LITTLE                                :
                                               :
                      Appellant                :   No. 319 EDA 2017

            Appeal from the Judgment of Sentence October 24, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0014271-2012


BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

JUDGMENT ORDER BY OLSON, J.:                               FILED MAY 16, 2018

        Appellant, Eric Little, appeals from the judgment of sentence entered

on October 24, 2014, as made final by the denial of his post-sentence

motion on March 30, 2015. We affirm.

        As our disposition of this case is based on the procedural posture, we

decline to set forth the factual background.         On December 10, 2012, the

Commonwealth charged Appellant via criminal information with seven

offenses including, inter alia, robbery,1 conspiracy to commit robbery,2 theft




____________________________________________


1   18 Pa.C.S.A. § 3701(a)(1)(ii).

2   18 Pa.C.S.A. §§ 903, 3701.
J-S10024-18


by unlawful taking,3 and receiving stolen property.4        On June 23, 2014,

Appellant pled guilty to those four offenses. On October 24, 2014, the trial

court sentenced Appellant to an aggregate term of 7 to 20 years’

imprisonment.       Appellant filed a timely post-sentence motion seeking to

withdraw his guilty plea which the trial court denied on March 30, 2015.

Appellant filed a timely petition pursuant to the Post-Conviction Relief Act

and the PCRA court reinstated his direct appellate rights nunc pro tunc.5

This timely appeal followed.6

        Appellant presents one issue for our review:

        Did the trial court commit[] an error of law by denying
        Appellant’s post-sentence motion to withdraw his guilty plea?

Appellant’s Brief at 3 (complete capitalization removed).

        In his lone issue, Appellant argues that the trial court erred in denying

his post-sentence motion to withdraw his guilty plea.         Appellant’s entire

____________________________________________


3   18 Pa.C.S.A. § 3921(a).

4   18 Pa.C.S.A. § 3925(a).

5  The motion was denied via operation of law on that date.              See
Pa.R.Crim.P. 720(B)(3). Due to a breakdown in the judicial system, the
Clerk of Courts of Philadelphia County failed to enter the order denying the
motion until October 11, 2016. Thus, Appellant’s December 8, 2016 PCRA
petition was timely filed. Cf. Commonwealth v. Petteway, 847 A.2d 713,
716 n.5 (Pa. Super. 2004) (notice of appeal timely if filed within 30 days of
the order denying post-sentence motion being entered on docket).

6 The trial court and Appellant complied with Pennsylvania Rule of Appellate
procedure 1925(b).



                                           -2-
J-S10024-18



argument is premised on the assertion that trial counsel was ineffective in

failing to communicate a guilty plea offer made by the Commonwealth. See,

e.g. Appellant’s Brief at 7 (quoting Appellant as stating his trial counsel was

ineffective for failing to communicate the plea offer); id. at 13-14 (“Where

the defendant has been subjected to ineffective assistance of counsel . . .”);

id. at 14 (citing decisions deciding that defendants have the right to

effective assistance of counsel during plea negotiations). Except in limited

circumstances not present in this case, claims of ineffective assistance of

counsel may not be raised on direct appeal. Commonwealth v. Cook, 175
A.3d 345, 351 n.3 (Pa. Super. 2017). Accordingly, Appellant is not entitled

to review of his ineffective assistance of counsel claim on this direct appeal.7

As Appellant fails to make any other arguments as to why the trial court

erred in denying his motion to withdraw his guilty plea, we affirm the

judgment of sentence.

       Judgment of sentence affirmed.




____________________________________________


7 Appellant cites old case law for the proposition that we may reach this
ineffective assistance of counsel claim. See Appellant’s Brief at 14. Our
Supreme Court abrogated those decisions in Commonwealth v. Holmes,
79 A.3d 562 (Pa. 2013).



                                           -3-
J-S10024-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/16/18




                          -4-